






RACKSPACE HOSTING, INC.
INDUCEMENT EQUITY INCENTIVE PLAN
(Effective March 5, 2014)









--------------------------------------------------------------------------------






TABLE OF CONTENTS


RACKSPACE HOSTING, INC.    
INDUCEMENT EQUITY INCENTIVE PLAN    
SECTION 1 BACKGROUND AND PURPOSE    
1.1
Background and Effective Date    

1.2
Purpose of the Plan    

SECTION 2 DEFINITIONS    
2.1
“1933 Act”    

2.2
“1934 Act”

2.3
“Affiliate”    

2.4
“Applicable Laws”    

2.5
“Award”    

2.6
“Award Agreement”    

2.7
“Board” or “Board of Directors”    

2.8
“Cause”    

2.9
“Change of Control”    

2.10
“Code”    

2.11
“Committee”    

2.12
“Company”    

2.13
“Consultant”

2.14
“Director”    

2.15
“Disability”    

2.16
“Employee”    

2.17
“Exchange Program”    

2.18
“Exercise Price”    

2.19
“Fair Market Value”    

2.20
“Fiscal Year”    

2.21
“Full Value Award”    

2.22
“Grant Date”    

2.23
“Nonemployee Director”    

2.24
“Option”    

2.25
“Participant”    

2.26
“Performance Share”    

2.27
“Performance Unit”    

2.28
“Period of Restriction”    

2.29
“Plan”    

2.30
“Restricted Stock”    

2.31
“Restricted Stock Unit or RSU”    

2.32
“Retirement”    

2.33
“Rule 16b-3”    

2.34
“Section 16 Person”    


    

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)





2.35
“Shares”    

2.36
“Stock Appreciation Right” or “SAR”    

2.37
“Subsidiary”    

2.38
“Tax Obligations”    

2.39
“Termination of Service”    

SECTION 3 ADMINISTRATION    
3.1
The Committee    

3.2
Authority of the Committee    

3.3
Delegation by the Committee    

3.4
Decisions Binding    

SECTION 4 SHARES SUBJECT TO THE PLAN    
4.1
Number of Shares    

4.2
Lapsed Awards    

4.3
Adjustments in Awards and Authorized Shares    

4.4
Change of Control    

SECTION 5 OPTIONS    
5.1
Grant of Options    

5.2
Award Agreement    

5.3
Exercise Price    

5.4
Expiration of Options    

5.5
Exercisability of Options    

5.6
Payment    

5.7
Restrictions on Share Transferability    

SECTION 6 STOCK APPRECIATION RIGHTS    
6.1
Grant of SARs    

6.2
SAR Agreement    

6.3
Expiration of SARs    

6.4
Payment of SAR Amount    

SECTION 7 RESTRICTED STOCK    
7.1
Grant of Restricted Stock    

7.2
Restricted Stock Agreement    

7.3
Transferability    

7.4
Other Restrictions    

7.5
Removal of Restrictions

7.6
Voting Rights    

7.7
Dividends and Other Distributions    

7.8
Return of Restricted Stock to Company    





--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)







SECTION 8 PERFORMANCE UNITS    
8.1
Grant of Performance Units    

8.2
Value of Performance Units    

8.3
Performance Objectives and Other Terms    

8.4
General Performance Objectives or Vesting Criteria    

8.5
Earning of Performance Units    

8.6
Form and Timing of Payment of Performance Units    

8.7
Cancellation of Performance Units    

SECTION 9 PERFORMANCE SHARES    
9.1
Grant of Performance Shares    

9.2
Value of Performance Shares    

9.3
Performance Share Agreement    

9.4
Performance Objectives and Other Terms    

9.5
Earning of Performance Shares    

9.6
Form and Timing of Payment of Performance Shares    

9.7
Cancellation of Performance Shares    

SECTION 10 RESTRICTED STOCK UNITS    
10.1
Grant of RSUs    

10.2
Value of RSUs

10.3
RSU Agreement    

10.4
Earning of RSUs

10.5
Form and Timing of Payment of RSUs

10.6
Cancellation of RSUs

SECTION 11 MISCELLANEOUS    
11.1
Deferrals    

11.2
Compliance with Code Section 409A    

11.3
No Effect on Employment or Service    

11.4
Participation    

11.5
Indemnification    

11.6
Successors

11.7
Beneficiary Designations

11.8
Limited Transferability of Awards

11.9
No Rights as Stockholder

11.10
Vesting Following Change of Control

SECTION 12 AMENDMENT, TERMINATION, AND DURATION
12.1
Amendment, Suspension, or Termination

12.2
Duration of the Plan





--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)







SECTION 13 TAX WITHHOLDING
13.1
Withholding Requirements

13.2
Withholding Arrangements

SECTION 14 LEGAL CONSTRUCTION
14.1
Gender and Number

14.2
Severability

14.3
Requirements of Law

14.4
Securities Law Compliance

14.5
Investment Representations

14.6
Inability to Obtain Authority

14.7
Governing Law

14.8
Captions

EXECUTION    








--------------------------------------------------------------------------------




RACKSPACE HOSTING, INC.
INDUCEMENT EQUITY INCENTIVE PLAN
(Effective March 5, 2014)


SECTION 1
BACKGROUND AND PURPOSE
1.1    Background and Effective Date.  The Plan permits the grant of
Nonqualified Stock Options, SARs, Restricted Stock, Restricted Stock Units,
Performance Units, and Performance Shares. The Plan is effective as of March 5,
2014.
1.2    Purpose of the Plan.  The Plan is intended to attract and motivate
outstanding new employees of the Company and its Affiliates. The Plan also is
designed to encourage stock ownership by Participants, thereby aligning their
interests with those of the Company’s shareholders. Each award granted under the
Plan is intended to qualify under New York Stock Exchange Listing Rule 303A.08
(the “Listing Rule”) as a material inducement to an individual becoming an
Employee.
SECTION 2    
DEFINITIONS
The following words and phrases shall have the following meanings unless a
different meaning is plainly required by the context:
2.1    “1933 Act” means the Securities Act of 1933, as amended. Reference to a
specific section of the 1933 Act or regulation thereunder shall include such
section or regulation, any valid regulation promulgated under such section, and
any comparable provision of any future legislation or regulation amending,
supplementing or superseding such section or regulation.
2.2     “1934 Act” means the Securities Exchange Act of 1934, as amended.
Reference to a specific section of the 1934 Act or regulation thereunder shall
include such section or regulation, any valid regulation promulgated under such
section, and any comparable provision of any future legislation or regulation
amending, supplementing or superseding such section or regulation.
2.3    “Affiliate” means any corporation or any other entity (including, but not
limited to, partnerships and joint ventures) controlling, controlled by, or
under common control with the Company.
2.4    “Applicable Laws” means the requirements relating to the administration
of equity-based awards under U.S. state corporate laws, U.S. federal and state
securities laws, the Code, any stock exchange or quotation system on which the
Shares are listed or quoted and the applicable laws of any foreign country or
jurisdiction where Awards are, or will be, granted under the Plan.
2.5    “Award” means, individually or collectively, a grant under the Plan of
Options, SARs, Restricted Stock, Restricted Stock Units, Performance Units, or
Performance Shares.



--------------------------------------------------------------------------------




2.6    “Award Agreement” means the written agreement setting forth the terms and
conditions applicable to each Award granted under the Plan.
2.7    “Board” or “Board of Directors” means the Board of Directors of the
Company.
2.8    “Cause” means Participant’s: (i) willful engagement in illegal conduct or
gross misconduct which is materially injurious to the Company, (ii) conviction
of, or plea of nolo contendere or guilty to, a felony or a crime of moral
turpitude; (iii) engagement in fraud, misappropriation or embezzlement resulting
or intended to result directly or indirectly in a gain or substantial personal
enrichment to the Participant at the expense of the Company, (iv) material
breach of any written policies of the Company (which policy or policies
previously was provided to Participant), or (v) willful and continual failure
substantially to perform his or her duties with the Company (other than a
failure resulting from the Participant’s incapacity due to physical or mental
illness), which failure has continued for a period of at least 30 days.
2.9    “Change of Control” means the occurrence of any of the events described
in (a), (b) or (c) below, but subject to the rules of (d):
(a) A change in the ownership of the Company that occurs on the date that any
one person, or more than one person acting as a group (“Person”), acquires
ownership of the stock of the Company that, together with the stock held by such
Person, constitutes more than fifty percent (50%) of the total voting power of
the stock of the Company. For purposes of this subsection (a), the acquisition
of additional stock by any one Person, who is considered to own more than fifty
percent (50%) of the total voting power of the stock of the Company will not be
considered an additional Change of Control; or
(b) A change in the effective control of the Company that occurs on the date
that a majority of members of the Board is replaced during any twelve (12) month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Board prior to the date of the appointment or election; or
for purposes of this subsection (b), once any Person is considered to be in
effective control of the Company, the acquisition of additional control of the
Company by the same Person will not be considered an additional Change of
Control; or
(c) A change in the ownership of a “substantial portion of the Company’s
assets”, as defined herein. For this purpose, a “substantial portion of the
Company’s assets” shall mean assets of the Company having a total gross fair
market value equal to or more than fifty percent (50%) of the total gross fair
market value of all of the assets of the Company immediately prior to such
change in ownership. For purposes of this subsection (c), a change in ownership
of a substantial portion of the Company’s assets occurs on the date that any
Person acquires (or has acquired during the twelve (12) month period ending on
the date of the most recent acquisition by such person or persons) assets from
the Company that constitute a “substantial portion of the Company’s assets.” For
purposes of this subsection (c), the following will not constitute a change in
the ownership of a substantial portion of the Company’s assets: (A) a transfer
to an entity that is controlled by the Company’s stockholders immediately after
the transfer, or (B) a transfer of assets by the Company to: (1) a stockholder
of the Company (immediately before the asset transfer) in exchange for or with
respect to the Company’s stock, (2) an entity, fifty percent (50%) or more of
the total value or voting power of which is owned, directly or indirectly, by
the Company, (3) a Person, that owns, directly or indirectly, fifty percent
(50%) or more of the total value or



--------------------------------------------------------------------------------




voting power of all the outstanding stock of the Company, or (4) an entity, at
least fifty percent (50%) of the total value or voting power of which is owned,
directly or indirectly, by a Person described in this subsection (c). For
purposes of this subsection (c), gross fair market value means the value of the
assets of the Company, or the value of the assets being disposed of, determined
without regard to any liabilities associated with such assets.
(d) For purposes of Section 2.9, the following rules will apply. A transaction
will not constitute a Change of Control unless the transaction qualifies as a
change of control event within the meaning of Section 409A. Persons will be
considered to be acting as a group if they are owners of a corporation that
enters into a merger, consolidation, purchase or acquisition of stock, or
similar business transaction with the Company. A transaction will not constitute
a Change of Control if its primary purpose is to: (1) change the state of the
Company’s incorporation, or (2) create a holding company that will be owned in
substantially the same proportions by the persons who held the Company’s voting
securities immediately before such transaction. For purposes of Section 2.9(a),
a change in ownership of the Company will not constitute a Change of Control if
the stockholders of the Company immediately before such change in ownership,
continue to retain, immediately after the change in ownership, direct or
indirect beneficial ownership of fifty percent (50%) or more of the total voting
power of the securities of the Company, and such retained ownership is in
substantially the same relative proportions to one another (among the
stockholders of the Company immediately before the change in ownership) as their
ownership of shares of the Company’s voting securities immediately prior to the
change in ownership. For this purpose, indirect beneficial ownership shall
include, but not be limited to, ownership of the voting securities of one or
more corporations or other entities that, directly or indirectly, own the
Company.
2.10    “Code” means the Internal Revenue Code of 1986, as amended. Reference to
a specific section of the Code or regulation thereunder shall include such
section or regulation, any valid regulation promulgated under such section, and
any comparable provision of any future legislation or regulation amending,
supplementing or superseding such section or regulation.
2.11    “Committee” means the committee appointed by the Board (pursuant to
Section 3.1) to administer the Plan. Unless and until otherwise determined by
the Board, the Compensation Committee of the Board shall serve as the Committee.
2.12    “Company” means Rackspace Hosting, Inc., a Delaware corporation, or any
successor thereto.
2.13    “Consultant” means any consultant, independent contractor, or other
person who provides significant services to the Company or its Affiliates, but
who is neither an Employee nor a Director. However, a person shall not be
eligible to be granted an Award if inclusion of that person as a Consultant
would cause the Awards and/or Shares available under the Plan to be ineligible
for registration on a Form S-8 Registration Statement under the 1933 Act.
2.14    “Director” means any individual who is a member of the Board of
Directors of the Company.
2.15    “Disability” means a permanent disability in accordance with a policy or
policies established by the Committee (in its discretion) from time to time.



--------------------------------------------------------------------------------




2.16    “Employee” means any employee of the Company or of an Affiliate, whether
such employee is so employed at the time the Plan is adopted or becomes so
employed subsequent to the adoption of the Plan. Neither service as a Director
nor as a Consultant will be sufficient to constitute “employment” by the
Company.
2.17    “Exchange Program” means a program established by the Committee, subject
to stockholder approval as set forth in Section 3.2, under which outstanding
Awards are amended to provide for a lower Exercise Price or surrendered or
cancelled in exchange for (a) Awards with a lower Exercise Price, (b) a
different type of Award, (c) cash, or (d) a combination of (a), (b) and/or (c).
Notwithstanding the preceding, the term Exchange Program does not include any
(i) action described in Section 4.3 or 4.4, nor (ii) transfer or other
disposition permitted under Section 11.7 or 11.8.
2.18    “Exercise Price” means the price at which a Share may be purchased by a
Participant pursuant to the exercise of an Option.
2.19    “Fair Market Value” means the closing per share selling price for Shares
on New York Stock Exchange on the relevant date, or if there were no sales on
such date, average of the closing sales prices on the immediately following and
preceding trading dates, in either case as reported by The Wall Street Journal
or such other source selected in the discretion of the Committee (or its
delegate). Notwithstanding the preceding, for federal, state, and local income
tax reporting purposes, fair market value shall be determined by the Committee
(or its delegate) in accordance with uniform and nondiscriminatory standards
adopted by it from time to time.
2.20    “Fiscal Year” means the fiscal year of the Company.
2.21    “Full Value Award” means an Award of Restricted Stock, Restricted Stock
Units, Performance Shares or Performance Units.
2.22    “Grant Date” means, with respect to an Award, the date on which the
Committee makes the determination granting such Award, or such other later date
as is determined by the Committee. The Grant Date of an Award shall not be
earlier than the date the Award is approved by the Committee.
2.23     “Nonemployee Director” means a Director who is an employee of neither
the Company nor of any Affiliate.
2.24     “Option” means Award granted to a Participant pursuant to Section 5. No
Option granted under the Plan is intended to qualify as an incentive stock
option within the meaning of Section 422 of the Code.
2.25    “Participant” means the holder of an outstanding Award.
2.26    “Performance Share” means an Award granted to a Participant pursuant to
Section 9.
2.27    “Performance Unit” means an Award granted to a Participant pursuant to
Section 8.
2.28    “Period of Restriction” means the period during which the transfer of
Shares of Restricted Stock are subject to restrictions and therefore, the Shares
are subject to a substantial



--------------------------------------------------------------------------------




risk of forfeiture. As provided in Section 7, such restrictions may be based on
the passage of time, the achievement of target levels of performance, or the
occurrence of other events as determined by the Committee, in its discretion.
2.29    “Plan” means the Rackspace Hosting, Inc. Inducement Equity Incentive
Plan, as set forth in this instrument and as hereafter amended from time to
time.
2.30    “Restricted Stock” means an Award granted to a Participant pursuant to
Section 7.
2.31    “Restricted Stock Unit or RSU” means an Award granted to a Participant
pursuant to Section 10.
2.32    “Retirement” means, in the case of an Employee or a Nonemployee
Director, a Termination of Service occurring in accordance with a policy or
policies established by the Committee (in its discretion) from time to time.
With respect to a Consultant, no Termination of Service shall be deemed to be on
account of “Retirement.”
2.33    “Rule 16b-3” means Rule 16b-3 promulgated under the 1934 Act, and any
future regulation amending, supplementing or superseding such regulation.
2.34    “Section 16 Person” means an individual who, with respect to Shares, is
subject to Section 16 of the 1934 Act and the rules and regulations promulgated
thereunder.
2.35    “Shares” means the shares of common stock of the Company.
2.36    “Stock Appreciation Right” or “SAR” means an Award, granted alone or in
connection with a related Option, that pursuant to Section 6 is designated as an
SAR.
2.37    “Subsidiary” means any corporation in an unbroken chain of corporations
beginning with the Company as the corporation at the top of the chain, but only
if each of the corporations below the Company (other than the last corporation
in the unbroken chain) then owns stock possessing fifty percent (50%) or more of
the total combined voting power of all classes of stock in one of the other
corporations in such chain.
2.38    “Tax Obligations” means tax and social insurance liability obligations
and requirements in connection with the Awards, including, without limitation,
(a) all federal, state, and local taxes (including the Participant’s FICA
obligation) that are required to be withheld by the Company or the employing
Affiliate, (b) the Participant’s and, to the extent required by the Company (or
Affiliate), the Company’s (or Affiliate’s) fringe benefit tax liability, if any,
associated with the grant, vesting, or sale of Shares, and (c) any other Company
(or Affiliate) taxes the responsibility for which the Participant has agreed to
bear with respect to such Award (or exercise thereof or issuance of Shares
thereunder).
2.39    “Termination of Service” means (a) in the case of an Employee, a
cessation of the employee-employer relationship between the Employee and the
Company or an Affiliate for any reason, including, but not by way of limitation,
a termination by resignation, discharge, death, Disability, Retirement, or the
disaffiliation of an Affiliate, but excluding any such termination where there
is a simultaneous reemployment by the Company or an Affiliate; (b) in the case
of a Consultant, a cessation of the service relationship between the Consultant
and the Company or an Affiliate for any reason, including, but not by way of
limitation, a termination by resignation, discharge, death, Disability, or the
disaffiliation of an Affiliate, but excluding any such



--------------------------------------------------------------------------------




termination where there is a simultaneous re-engagement of the consultant by the
Company or an Affiliate; and (c) in the case of a Nonemployee Director, a
cessation of the Director’s service on the Board for any reason, including, but
not by way of limitation, a termination by resignation, death, Disability,
Retirement or non-reelection to the Board. The Committee, in its discretion, may
specify in an Award Agreement whether or not a Termination of Service will be
deemed to occur when a Participant changes capacities (for example, when an
Employee ceases to be such but immediately thereafter becomes a Consultant).
SECTION 3    
ADMINISTRATION
3.1    The Committee.  The Plan shall be administered by the Committee. As of
the effective date of the Plan, the Compensation Committee of the Board shall
comprise the Committee. The Board, in its discretion, later may determine that
the Committee instead shall be comprised of at least a majority of Directors who
qualify as independent directors for purposes of the Listing Rule.
3.2    Authority of the Committee.  It shall be the duty of the Committee to
administer the Plan in accordance with the Plan’s provisions. The Committee
shall have all powers and discretion necessary or appropriate to administer the
Plan and to control its operation, including, but not limited to, the power to
(a) determine which Employees shall be granted Awards, (b) prescribe the terms
and conditions of the Awards, (c) interpret the Plan and the Awards, (d) adopt
such procedures and subplans as are necessary or appropriate for the purpose of
satisfying applicable foreign laws or for qualifying for favorable tax treatment
under applicable foreign laws, (e) adopt rules for the administration,
interpretation and application of the Plan as are consistent therewith, and
(f) interpret, amend or revoke any such rules. Notwithstanding the preceding,
the Committee shall not implement an Exchange Program without the approval of
the holders of a majority of the Shares that are present in person or by proxy
and entitled to vote at any Annual or Special Meeting of Stockholders of the
Company.
3.3    Delegation by the Committee.  The Committee, in its sole discretion and
on such terms and conditions as it may provide, may delegate all or any part of
its authority and powers under the Plan to one or more Directors or officers of
the Company, subject to the following. In all cases, only the Committee may
determine which individuals shall be granted Awards and the initial terms and
conditions of any such Awards.
3.4    Decisions Binding.  All determinations and decisions made by the
Committee, the Board, and any delegate of the Committee pursuant to the
provisions of the Plan shall be final, conclusive, and binding on all persons,
and shall be given the maximum deference permitted by law.
SECTION 4    
SHARES SUBJECT TO THE PLAN
4.1    Number of Shares.  Subject to adjustment as provided in Section 4.3, the
total number of Shares available issuance under the Plan shall equal 800,000
Shares. Shares granted under the Plan may be either authorized but unissued
Shares or treasury Shares.



--------------------------------------------------------------------------------




4.2    Lapsed Awards.  If an Award expires or becomes unexercisable without
having been exercised in full, or, with respect to Restricted Stock, Restricted
Stock Units, Performance Shares or Performance Units, is forfeited to or
repurchased by the Company, the unpurchased Shares (or for Awards other than
Options and Stock Appreciation Rights, the forfeited or repurchased Shares)
which were subject thereto will become available for future grant or sale under
the Plan (unless the Plan has terminated). Upon exercise of a Stock Appreciation
Right settled in Shares, the gross number of Shares covered by the portion of
the Award so exercised will cease to be available under the Plan. Shares that
have been issued under the Plan under any Award will not be returned to the Plan
and will not become available for future distribution under the Plan; provided,
however, that if unvested Shares of Restricted Stock, Restricted Stock Units,
Performance Shares or Performance Units are repurchased by the Company or are
forfeited to the Company, such Shares will become available for future grant
under the Plan. Shares used to pay the exercise or purchase price of an Award
and/or to satisfy the tax withholding obligations related to an Award will not
become available for future grant or sale under the Plan. To the extent an Award
under the Plan is paid out in cash rather than Shares, such cash payment will
not reduce the number of Shares available for issuance under the Plan.
Notwithstanding anything in the Plan or any Award Agreement to the contrary,
Shares issued pursuant to Awards transferred under any Exchange Program, subject
to stockholder approval as set forth in Section 3.2, will not be again available
for grant under the Plan.
4.3    Adjustments in Awards and Authorized Shares.  In the event that any
dividend (other than regular, ongoing dividends) or other distribution (whether
in the form of cash, Shares, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Shares or other securities of the Company, or other change in the corporate
structure of the Company affecting the Shares such that an adjustment is
determined by the Committee (in its sole discretion) to be appropriate in order
to prevent dilution or enlargement of the benefits or potential benefits
intended to be made available under the Plan, then the Committee shall, in such
manner as it may deem equitable, adjust the number, type and class of shares (or
other equity interests) which may be delivered under the Plan, the number,
class, type and price of shares (or other equity interests) subject to
outstanding Awards, and the numerical limits of Sections 5.1, 6.1, 7.1, 8.1 9.1
and 10.1. Notwithstanding the preceding, the number of shares (or other equity
interests) subject to any Award always shall be a whole number.
4.4    Change of Control.  In the event of a Change of Control, each outstanding
Award will be treated as the Committee (in its discretion) determines,
including, without limitation, that each Award be assumed or an equivalent
option or right be substituted by the successor corporation or a parent or
Subsidiary of the successor corporation, but in all cases subject to the
requirements of Sections 4.4.1 and 4.4.2. The Committee will not be required to
treat all Awards similarly in the transaction.



--------------------------------------------------------------------------------






4.4.1 Non-Assumption of Awards. If, in connection with a Change of Control, the
successor corporation (or a parent or Subsidiary of the successor corporation)
does not assume or substitute outstanding Awards, with respect to such Awards
and no later than immediately prior to the Change of Control: (a) each
Participant will vest fully in, and have the right to exercise, all of such
Awards that are Options and Stock Appreciation Rights, including Shares as to
which such Awards would not otherwise be vested or exercisable, (b) all other
such Awards that are not Options or SARs will fully vest and any applicable
restrictions will lapse, and (c) with respect to Awards with performance-based
vesting, all performance goals or other vesting criteria will be deemed achieved
at one hundred percent (100%) of target levels and all other terms and
conditions met. In addition, if an Option or SAR granted is not assumed or
substituted in the event of a Change of Control, the Option or Stock
Appreciation Right will terminate upon the Change of Control provided that
either (1) before the Change of Control, the Committee notifies the Participant
in writing or electronically that the Option or SAR will be exercisable for a
period of time determined by the Committee in its sole discretion, or (2)
immediately after the Change of Control, the Participant receives a cash payment
equal to the Fair Market Value (calculated at the time of the Change of Control)
of the Shares covered by the Option or SAR, minus the Exercise Price of the
Shares covered by the Option or SAR. All Awards that become fully vested
pursuant to this Section 4.4.1 will terminate and expire upon the occurrence of
the Change of Control.
4.4.2 Assumption. For the purposes of this Section 4.4, an Award will be
considered assumed if, following the Change of Control, the Award confers the
right to purchase or receive, for each Share subject to the Award immediately
prior to the Change of Control, the consideration (whether stock, cash, or other
securities or property) received in the Change of Control by holders of Shares
held on the effective date of the transaction (and if holders were offered a
choice of consideration, the type of consideration chosen by the greatest number
of holders of outstanding Shares); provided, however, that if such consideration
received in the Change of Control is not solely common stock of the successor
corporation or its parent, the Committee may, with the consent of the successor
corporation, provide for the consideration to be received upon the exercise of
an Option or SAR or upon the payout of any other Award, for each Share subject
to such Award, to be solely common stock of the successor corporation or its
parent equal in fair market value to the per share consideration received by
holders of Shares in the Change of Control. Notwithstanding anything in this
Section 4.4 to the contrary, an Award that vests, is earned or paid-out upon the
satisfaction of one or more performance goals will not be considered assumed if
the Company or its successor modifies any of such performance goals without the
Participant’s consent; provided, however, a modification to such performance
goals only to reflect the successor corporation’s post-Change of Control
corporate structure will not be deemed to invalidate an otherwise valid Award
assumption.
SECTION 5    
OPTIONS
5.1    Grant of Options.  The Committee, in its sole discretion, may grant
Options to any individual as a material inducement to the individual becoming an
Employee, which grant shall become effective only if the individual actually
becomes an Employee. The Committee, in its sole discretion, shall determine the
number of Shares subject to each Option, provided that during any Fiscal Year,
no Participant shall be granted Options (and/or SARs) covering more than a total
of 5,000,000 Shares.



--------------------------------------------------------------------------------




5.2    Award Agreement.  Each Option shall be evidenced by an Award Agreement
that shall specify the Exercise Price, the expiration date of the Option, the
number of Shares covered by the Option, any conditions to exercise the Option,
and such other terms and conditions as the Committee, in its discretion, shall
determine. The Award Agreement also shall specify that the Option is not
intended to qualify as an incentive stock option within the meaning of
Section 422 of the Code.
5.3    Exercise Price. 
5.3.1 General. The Exercise Price of each Option shall be determined by the
Committee in its discretion but shall be not less than one hundred percent
(100%) of the Fair Market Value of a Share on the Grant Date.
5.3.2 Substitute Options. Notwithstanding the provisions of Section 5.3.2, in
the event that the Company or an Affiliate consummates a transaction described
in Section 424(a) of the Code (e.g., the acquisition of property or stock from
an unrelated corporation), persons who become Employees on account of such
transaction may be granted Options in substitution for options granted by their
former employer. If such substitute Options are granted, the Committee, in its
sole discretion and consistent with Section 424(a) of the Code, may determine
that such substitute Options shall have an exercise price less than one hundred
percent (100%) of the Fair Market Value of the Shares on the Grant Date.
5.4    Expiration of Options. 
5.4.1 Expiration Dates. Each Option shall terminate no later than the first to
occur of the following events:
(a) The date for termination of the Option set forth in the written Award
Agreement; or
(b) The expiration of ten (10) years from the Grant Date.
5.4.2 Death of Participant. Notwithstanding Section 5.4.1, if a Participant dies
prior to the expiration of his or her Options, the Committee, in its discretion,
may provide that his or her Options shall be exercisable for up to three (3)
years after the date of death. With respect to extensions that were not included
in the original terms of the Option but were provided by the Committee after the
Grant Date, if at the time of any such extension, the exercise price per Share
of the Option is less than the Fair Market Value of a Share, the extension
shall, unless otherwise determined by the Committee, be limited to the earlier
of (1) the maximum term of the Option as set by its originals terms, or (2) ten
(10) years from the Grant Date.
5.4.3 Committee Discretion. Subject to the ten and thirteen-year limits of
Sections 5.4.1 and 5.4.2, the Committee, in its sole discretion, (a) shall
provide in each Award Agreement when each Option expires and becomes
unexercisable, and (b) may, after an Option is granted, extend the maximum term
of the Option. With respect to the Committee’s authority in Section 5.4.3(b),
if, at the time of any such extension, the exercise price per Share of the
Option is less than the Fair Market Value of a Share, the extension shall,
unless otherwise determined by the Committee, be limited to the earlier of
(1) the maximum term of the Option as set by its originals terms, or (2) ten
(10) years from the Grant Date. Unless otherwise expressly determined by the
Committee, any extension of the term of an Option



--------------------------------------------------------------------------------




pursuant to this Section 5.4.3 shall comply with Section 409A of the Code to the
extent applicable.
5.5    Exercisability of Options.  Options granted under the Plan shall be
exercisable at such times and be subject to such restrictions and conditions as
the Committee shall determine in its sole discretion. An Option may not be
exercised for a fraction of a Share. After an Option is granted, the Committee,
in its sole discretion, may accelerate the exercisability of the Option.
5.6    Payment.  Options shall be exercised by the Participant giving notice and
following such procedures as the Company (or its designee) may specify from time
to time. Exercise of an Option also requires that the Participant make
arrangements satisfactory to the Company for full payment of the Exercise Price
for the Shares. All exercise notices shall be given in the form and manner
specified by the Company from time to time.
The Exercise Price shall be payable to the Company in full in cash or its
equivalent. The Committee, in its sole discretion, also may permit exercise
(a) by tendering previously acquired Shares having an aggregate Fair Market
Value at the time of exercise equal to the total Exercise Price, or (b) by any
other means which the Committee, in its sole discretion, determines to both
provide legal consideration for the Shares, and to be consistent with the
purposes of the Plan. As soon as practicable after receipt of a notification of
exercise satisfactory to the Company and full payment for the Shares purchased,
the Company shall deliver to the Participant (or the Participant’s designated
broker), Share certificates (which may be in book entry form) representing such
Shares. Until the Shares are issued (as evidenced by the appropriate entry on
the books of the Company or of a duly authorized transfer agent of the Company),
no right to vote or receive dividends or any other rights as a stockholder will
exist with respect to the Shares subject to an Option, notwithstanding the
exercise of the Option. The Company will issue (or cause to be issued) such
Shares promptly after the Option is exercised. No adjustment will be made for a
dividend or other right for which the record date is prior to the date the
Shares are issued, except as provided in Section 4.3 of the Plan.
5.7    Restrictions on Share Transferability.  The Committee may impose such
restrictions on any Shares acquired pursuant to the exercise of an Option as it
may deem advisable, including, but not limited to, restrictions related to
applicable federal securities laws, the requirements of any national securities
exchange or system upon which Shares are then listed or traded, or any blue sky
or state securities laws.
SECTION 6    
STOCK APPRECIATION RIGHTS
6.1    Grant of SARs.  The Committee, in its sole discretion, may grant SARs to
any individual as a material inducement to the individual becoming an Employee,
which grant shall become effective only if the individual actually becomes an
Employee.
6.1.1 Number of Shares. The Committee shall have complete discretion to
determine the number of SARs granted to any Participant, provided that during
any Fiscal Year, no Participant shall be granted SARs (and/or Options) covering
more than a total of 5,000,000 Shares.



--------------------------------------------------------------------------------




6.1.2 Exercise Price and Other Terms. The Committee, subject to the provisions
of the Plan, shall have complete discretion to determine the terms and
conditions of SARs granted under the Plan. The Exercise Price of each SAR shall
be determined by the Committee in its discretion but shall not be less than one
hundred percent (100%) of the Fair Market Value of a Share on the Grant Date.
Notwithstanding the foregoing, SARs may be granted with a per Share exercise
price of less than one hundred percent (100%) of the Fair Market Value per Share
on the Grant Date pursuant to the rules of Section 5.3.2, which also shall apply
to SARs.
6.2    SAR Agreement.  Each SAR grant shall be evidenced by an Award Agreement
that shall specify the exercise price, the term of the SAR, the conditions of
exercise, and such other terms and conditions as the Committee, in its sole
discretion, shall determine.
6.3    Expiration of SARs.  An SAR granted under the Plan shall expire upon the
date determined by the Committee, in its sole discretion, and set forth in the
Award Agreement. Notwithstanding the foregoing, the rules of Section 5.4 also
shall apply to SARs.
6.4    Payment of SAR Amount.  Upon exercise of an SAR, a Participant shall be
entitled to receive payment from the Company in an amount determined by
multiplying:
(a) The difference between the Fair Market Value of a Share on the date of
exercise over the exercise price; times
(b) The number of Shares with respect to which the SAR is exercised. At the
discretion of the Committee, the payment upon SAR exercise may be in cash, in
Shares of equivalent value, or in some combination thereof.


SECTION 7    
RESTRICTED STOCK
7.1    Grant of Restricted Stock.  The Committee, in its sole discretion, may
grant shares of Restricted Stock to any individual as a material inducement to
the individual becoming an Employee, which grant shall become effective only if
the individual actually becomes an Employee. The Committee, in its sole
discretion, shall determine the number of Shares to be granted to each
Participant, provided that during any Fiscal Year, no Participant shall receive
more than a total of 5,000,000 Shares of Restricted Stock (and/or Performance
Shares or Restricted Stock Units).
7.2    Restricted Stock Agreement.  Each Award of Restricted Stock shall be
evidenced by an Award Agreement that shall specify the Period of Restriction,
the number of Shares granted, and such other terms and conditions as the
Committee, in its sole discretion, shall determine. Unless the Committee
determines otherwise, Shares of Restricted Stock shall be held by the Company as
escrow agent until the restrictions on such Shares have lapsed.
7.3    Transferability.  Except as provided in this Section 7, Shares of
Restricted Stock may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated until the end of the applicable Period of Restriction.



--------------------------------------------------------------------------------




7.4    Other Restrictions.  The Committee, in its sole discretion, may impose
such other restrictions on Shares of Restricted Stock as it may deem advisable
or appropriate, in accordance with this Section 7.4.
7.4.2    General Restrictions. The Committee may set restrictions based upon
continued employment or service with the Company and its affiliates, the
achievement of specific performance objectives (Company-wide, departmental, or
individual), applicable federal or state securities laws, or any other basis
determined by the Committee in its discretion.
7.4.3    Legend on Certificates. The Committee, in its discretion, may legend
the certificates representing Restricted Stock to give appropriate notice of
such restrictions.
7.5    Removal of Restrictions.  Except as otherwise provided in this Section 7,
Shares of Restricted Stock covered by each Restricted Stock grant made under the
Plan shall be released from escrow as soon as practicable after the last day of
the Period of Restriction. The Committee, in its discretion, may accelerate the
time at which any restrictions shall lapse or be removed. After the restrictions
have lapsed, the Participant shall be entitled to have any legend or legends
under Section 7.4.3 removed from his or her Share certificate, and the Shares
shall be freely transferable by the Participant. The Committee (in its
discretion) may establish procedures regarding the release of Shares from escrow
and the removal of legends, as necessary or appropriate to minimize
administrative burdens on the Company
7.6    Voting Rights.  During the Period of Restriction, Participants holding
Shares of Restricted Stock granted hereunder may exercise full voting rights
with respect to those Shares, unless the Committee determines otherwise.
7.7    Dividends and Other Distributions.  During the Period of Restriction,
Participants holding Shares of Restricted Stock shall be entitled to receive all
dividends and other distributions paid with respect to such Shares unless
otherwise provided in the Award Agreement. Any such dividends or distribution
shall be subject to the same restrictions on transferability and forfeitability
as the Shares of Restricted Stock with respect to which they were paid, unless
otherwise provided in the Award Agreement.
7.8    Return of Restricted Stock to Company.  On the date set forth in the
Award Agreement, the Restricted Stock for which restrictions have not lapsed
shall revert to the Company and again shall become available for grant under the
Plan.
SECTION 8    
PERFORMANCE UNITS
8.1    Grant of Performance Units.  The Committee, in its sole discretion, may
grant Performance Units to any individual as a material inducement to the
individual becoming an Employee, which grant shall become effective only if the
individual actually becomes an Employee. The Committee shall have complete
discretion in determining the number of Performance Units granted to each
Participant provided that during any Fiscal Year, no Participant shall receive
Performance Units having a potential value greater than $20,000,000.
8.2    Value of Performance Units.  Each Performance Unit shall have an initial
value that is established by the Committee on or before the Grant Date.



--------------------------------------------------------------------------------




8.3    Performance Objectives and Other Terms.  The Committee, in its
discretion, shall set performance objectives or other vesting criteria which,
depending on the extent to which they are met, will determine the number or
value of Performance Units that will be paid out to the Participants. Each Award
of Performance Units shall be evidenced by an Award Agreement that shall specify
the performance period, and such other terms and conditions as the Committee, in
its sole discretion, shall determine.
8.4    General Performance Objectives or Vesting Criteria.  The Committee may
set performance objectives or vesting criteria based upon the achievement of
Company-wide, departmental, or individual goals, applicable federal or state
securities laws, or any other basis determined by the Committee in its
discretion (for example, but not by way of limitation, continuous service as an
Employee)
8.5    Earning of Performance Units.  After the applicable performance period
has ended, the holder of Performance Units shall be entitled to receive a payout
of the number of Performance Units earned by the Participant over the
performance period, to be determined as a function of the extent to which the
corresponding performance objectives have been achieved. After the grant of a
Performance Unit, the Committee, in its sole discretion, may reduce or waive any
performance objectives for such Performance Unit and may accelerate the time at
which any restrictions will lapse or be removed.
8.6    Form and Timing of Payment of Performance Units.  Payment of earned
Performance Units shall be made as soon as practicable after the expiration of
the applicable performance period, or as otherwise provided in the applicable
Award Agreement or as required by Applicable Laws. The Committee, in its sole
discretion, may pay earned Performance Units in the form of cash, in Shares
(which have an aggregate Fair Market Value equal to the value of the earned
Performance Units at the close of the applicable performance period) or in a
combination thereof.
8.7    Cancellation of Performance Units.  On the date set forth in the Award
Agreement, all unearned or unvested Performance Units shall be forfeited to the
Company, and again shall be available for grant under the Plan.


SECTION 9    
PERFORMANCE SHARES
9.1    Grant of Performance Shares.  The Committee, in its sole discretion, may
grant Performance Shares to any individual as a material inducement to the
individual becoming an Employee, which grant shall become effective only if the
individual actually becomes an Employee. The Committee shall have complete
discretion in determining the number of Performance Shares granted to each
Participant, provided that during any Fiscal Year, no Participant shall be
granted more than a total of 5,000,000 Performance Shares (and/or Shares of
Restricted Stock or Restricted Stock Units).



--------------------------------------------------------------------------------






9.2    Value of Performance Shares.  Each Performance Share shall have an
initial value equal to the Fair Market Value of a Share on the Grant Date.
9.3    Performance Share Agreement.  Each Award of Performance Shares shall be
evidenced by an Award Agreement that shall specify any vesting conditions, the
number of Performance Shares granted, and such other terms and conditions as the
Committee, in its sole discretion, shall determine.
9.4    Performance Objectives and Other Terms.  The Committee, in its
discretion, shall set performance objectives or other vesting criteria which,
depending on the extent to which they are met, will determine the number or
value of Performance Shares that will be paid out to the Participants. Each
Award of Performance Shares shall be evidenced by an Award Agreement that shall
specify the performance period, and such other terms and conditions as the
Committee, in its sole discretion, shall determine.
9.4.1 General Performance Objectives or Vesting Criteria. The Committee may set
performance objectives or vesting criteria based upon the achievement of
Company-wide, departmental, or individual goals, applicable federal or state
securities laws, or any other basis determined by the Committee in its
discretion (for example, but not by way of limitation, continuous service as an
Employee).
9.5    Earning of Performance Shares.  After the applicable performance period
has ended, the holder of Performance Shares shall be entitled to receive a
payout of the number of Performance Shares earned by the Participant over the
performance period, to be determined as a function of the extent to which the
corresponding performance objectives have been achieved. After the grant of a
Performance Share, the Committee, in its sole discretion, may reduce or waive
any performance objectives for such Performance Share and may accelerate the
time at which any restrictions will lapse or be removed.
9.6    Form and Timing of Payment of Performance Shares.  Payment of vested
Performance Shares shall be made as soon as practicable after the expiration of
the applicable performance period (subject to any deferral permitted under
Section 11.1), or as otherwise provided in the applicable Award Agreement or as
required by Applicable Laws. The Committee, in its sole discretion, may pay
earned Performance Shares in the form of cash, in Shares or in a combination
thereof.
9.7    Cancellation of Performance Shares.  On the date set forth in the Award
Agreement, all unvested Performance Shares shall be forfeited to the Company,
and except as otherwise determined by the Committee, again shall be available
for grant under the Plan.



--------------------------------------------------------------------------------








SECTION 10    
RESTRICTED STOCK UNITS
10.1    Grant of RSUs.  The Committee, in its sole discretion, may grant
Restricted Stock Units to any individual as a material inducement to the
individual becoming an Employee, which grant shall become effective only if the
individual actually becomes an Employee. The Committee shall have complete
discretion in determining the number of Restricted Stock Units granted to each
Participant, provided that during any Fiscal Year, no Participant shall be
granted more than a total of 5,000,000 Restricted Stock Units (and/or Shares of
Restricted Stock or Performance Shares).
10.2    Value of RSUs.  Each Restricted Stock Unit shall have an initial value
equal to the Fair Market Value of a Share on the Grant Date.
10.3    RSU Agreement.  Each Award of Restricted Stock Units shall be evidenced
by an Award Agreement that shall specify any vesting conditions, the number of
Restricted Stock Units granted, and such other terms and conditions as the
Committee, in its sole discretion, shall determine.


10.4    Earning of RSUs.  After the applicable vesting period has ended, the
holder of Restricted Stock Units shall be entitled to receive a payout of the
number of Restricted Stock Units earned by the Participant over the vesting
period. After the grant of a Restricted Stock Unit, the Committee, in its sole
discretion, may reduce or waive any vesting condition that must be met to
receive a payout for such Restricted Stock Unit and may accelerate the time at
which any restrictions will lapse or be removed.
10.5    Form and Timing of Payment of RSUs.  Payment of vested Restricted Stock
Units shall be made as soon as practicable after the date(s) set forth in the
Award Agreement (subject to any deferral permitted under Section 11.1) or as
otherwise provided in the applicable Award Agreement or as required by
Applicable Laws. The Committee, in its sole discretion, may pay Restricted Stock
Units in the form of cash, in Shares or in a combination thereof.
10.6    Cancellation of RSUs.  On the date set forth in the Award Agreement, all
unearned Restricted Stock Units shall be forfeited to the Company, and except as
otherwise determined by the Committee, again shall be available for grant under
the Plan.


SECTION 11    
MISCELLANEOUS
11.1    Deferrals.  The Committee, in its sole discretion, may permit a
Participant to defer receipt of the payment of cash or the delivery of Shares
that would otherwise be due to such Participant under an Award. Any such
deferral elections shall be subject to such rules and procedures as shall be
determined by the Committee in its sole discretion and, unless otherwise



--------------------------------------------------------------------------------




expressly determined by the Committee, shall comply with the requirements of
Section 409A of the Code.
11.2    Compliance with Code Section 409A.  Awards will be designed and operated
in such a manner that they are either exempt from the application of, or comply
with, the requirements of Code Section 409A such that the grant, payment,
settlement or deferral will not be subject to the additional tax or interest
applicable under Code Section 409A, except as otherwise determined in the sole
discretion of the Committee. The Plan and each Award Agreement under the Plan is
intended to meet the requirements of Code Section 409A and will be construed and
interpreted in accordance with such intent, including with respect to any
ambiguities or ambiguous terms, except as otherwise determined in the sole
discretion of the Committee. To the extent that an Award or payment, or the
settlement or deferral thereof, is subject to Code Section 409A the Award will
be granted, paid, settled or deferred in a manner that will meet the
requirements of Code Section 409A, such that the grant, payment, settlement or
deferral will not be subject to the additional tax or interest applicable under
Code Section 409A. Each payment or benefit under this Plan and under each Award
Agreement is intended to constitute a separate payment for purposes of Section
1.409A-2(b)(2) of the Treasury Regulations.
11.3    No Effect on Employment or Service.  Nothing in the Plan or any Award
shall interfere with or limit in any way the right of the Company to terminate
any Participant’s employment or service at any time, with or without cause. For
purposes of the Plan, transfer of employment of a Participant between the
Company and any one of its Affiliates (or between Affiliates) shall not be
deemed a Termination of Service. Employment with the Company and its Affiliates
is on an at-will basis only.
11.4    Participation.  No Employee, Director or Consultant shall have the right
to be selected to receive an Award under this Plan, or, having been so selected,
to be selected to receive a future Award under the Plan or under any other plan
or arrangement sponsored by the Company.
11.5    Indemnification.  Each person who is or shall have been a member of the
Committee, or of the Board, shall be indemnified and held harmless by the
Company against and from (a) any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by him or her in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action taken or
failure to act under the Plan or any Award Agreement, and (b) from any and all
amounts paid by him or her in settlement thereof, with the Company’s approval,
or paid by him or her in satisfaction of any judgment in any such claim, action,
suit, or proceeding against him or her, provided he or she shall give the
Company an opportunity, at its own expense, to handle and defend the same before
he or she undertakes to handle and defend it on his or her own behalf. The
foregoing right of indemnification shall not be exclusive of any other rights of
indemnification to which such persons may be entitled under the Company’s
Certificate of Incorporation or Bylaws, by contract, as a matter of law, or
otherwise, or under any power that the Company may have to indemnify them or
hold them harmless.
11.6    Successors.  All obligations of the Company under the Plan, with respect
to Awards granted hereunder, shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business or assets of the Company.



--------------------------------------------------------------------------------




11.7    Beneficiary Designations.  If permitted by the Committee, a Participant
under the Plan may name a beneficiary or beneficiaries to whom any vested but
unpaid Award shall be paid in the event of the Participant’s death. Each such
designation shall revoke all prior designations by the Participant and shall be
effective only if given in a form and manner acceptable to the Committee. In the
absence of any such designation, any vested benefits remaining unpaid at the
Participant’s death shall be paid to the Participant’s estate and, subject to
the terms of the Plan and of the applicable Award Agreement, any unexercised
vested Award may be exercised by the administrator or executor of the
Participant’s estate.
11.8    Limited Transferability of Awards.  No Award granted under the Plan may
be sold, transferred, pledged, assigned, or otherwise alienated or hypothecated,
other than by will, by the laws of descent and distribution, or to the limited
extent provided in Section 11.7. All rights with respect to an Award granted to
a Participant shall be available during his or her lifetime only to the
Participant. Notwithstanding the foregoing, a Participant may, if the Committee
(in its discretion) so permits, transfer an Award to an individual or entity
other than the Company for estate planning or charitable purposes. Any such
transfer shall be made as a gift (i.e., without consideration) and in accordance
with such procedures as the Committee may specify from time to time.
11.9    No Rights as Stockholder.  Except to the limited extent provided in
Sections 7.6 and 7.7, no Participant (nor any beneficiary) shall have any of the
rights or privileges of a stockholder of the Company with respect to any Shares
issuable pursuant to an Award (or exercise thereof), unless and until
certificates representing such Shares (which may be in book entry form) shall
have been issued, recorded on the records of the Company or its transfer agents
or registrars, and delivered to the Participant (or beneficiary).
11.10    Vesting Following Change of Control.  If, coincident with or during the
twelve (12) month period immediately following the occurrence of a Change in
Control, the Company terminates a Participant’s employment with the Company for
a reason other than Cause, death or Disability, then unless otherwise
specifically prohibited under Applicable Laws or by the rules and regulations of
any governing governmental agencies or national securities exchanges, or unless
the Committee shall determine otherwise in the Award Agreement:
(a) any and all Options and Stock Appreciation Rights granted hereunder to such
Participant shall become immediately vested and exercisable to the extent that
their exercise price, as adjusted pursuant to Section 4.3 and Section 4.4 is
less than the Fair Market Value of a Share on such date and the Participant
shall have until the earlier of: (i) twelve (12) months following such
termination date, or (ii) the expiration of the Option or Stock Appreciation
Right term, to exercise any such Option or Stock Appreciation Right;
(b) any Period of Restriction and restrictions imposed on such Participant’s
Restricted Stock or Restricted Stock Units shall lapse;
(c) the target payout opportunities attainable under all of such Participant’s
outstanding Awards of performance-based Restricted Stock, performance-based
Restricted Stock Units, Performance Units, and Performance Shares, shall be
deemed to have been fully earned based on targeted performance being attained as
of the effective date of the Change in Control of the Company;



--------------------------------------------------------------------------------




(1) the vesting of all of such Participant’s Awards denominated in Shares shall
be accelerated as of the effective date of the Change in Control of the Company,
and shall be paid out to such Participant within thirty (30) days following the
effective date of the Change in Control of the Company. The Committee has the
authority to pay all or any portion of the value of the Shares in cash;
(2) Awards denominated in cash shall be paid to such Participant in cash within
thirty (30) days following the effective date of the Change in Control of the
Company; and
(d) Unless otherwise specifically provided in a written agreement entered into
between such Participant and the Company, the Committee shall pay out all other
Share-based Awards.
SECTION 12    
AMENDMENT, TERMINATION, AND DURATION
12.1    Amendment, Suspension, or Termination.  The Board, in its sole
discretion, may amend, suspend or terminate the Plan, or any part thereof, at
any time and for any reason. The Company will obtain stockholder approval of any
Plan amendment to the extent necessary to comply with applicable laws. The
amendment, suspension, or termination of the Plan shall not, without the consent
of the Participant, alter or impair any rights or obligations under any Award
theretofore granted to such Participant. No Award may be granted during any
period of suspension or after termination of the Plan. Termination of the Plan
will not affect the Committee’s ability to exercise the powers granted to it
hereunder with respect to Awards granted under the Plan prior to the date of
such termination.
12.2    Duration of the Plan.  The Plan became effective as of March 5, 2014,
and subject to Section 12.1 (regarding the Board’s right to amend or terminate
the Plan), shall remain in effect thereafter.
SECTION 13    
TAX WITHHOLDING
13.1    Withholding Requirements.  Prior to the delivery of any Shares or cash
pursuant to an Award (or exercise thereof), or at such earlier time as the Tax
Obligations are due, the Company shall have the power and the right to deduct or
withhold, or require a Participant to remit to the Company, an amount sufficient
to satisfy all Tax Obligations.
13.2    Withholding Arrangements.  The Committee, in its sole discretion and
pursuant to such procedures as it may specify from time to time, may designate
the method or methods by which a Participant may satisfy such Tax Obligations.
As determined by the Committee in its discretion from time to time, these
methods may include one or more of the following: (a) paying cash, (b) electing
to have the Company withhold otherwise deliverable cash or Shares having a Fair
Market Value equal to the amount required to be withheld, (c) delivering to the
Company already-owned Shares having a Fair Market Value equal to the minimum
amount required to be withheld or remitted, provided the delivery of such Shares
will not result in any adverse accounting consequences as the Committee
determines in its sole discretion, (d) selling a sufficient number of Shares
otherwise deliverable to the Participant through such means as the Committee may
determine in its sole discretion (whether through a broker or otherwise) equal
to



--------------------------------------------------------------------------------




the amount required to be withheld, or (e) retaining from salary or other
amounts payable to the Participant cash having a sufficient value to satisfy the
Tax Obligations, or (f) any other means which the Committee, in its sole
discretion, determines both to comply with Applicable Laws, and to be consistent
with the Plan. The amount of Tax Obligations will be deemed to include any
amount that the Committee agrees may be withheld at the time the election is
made, not to exceed the amount determined by using the maximum federal, state or
local marginal income tax rates applicable to the Participant or the Company (or
the employing Affiliate), as applicable, with respect to the Award on the date
that the amount of tax or social insurance liability to be withheld or remitted
is to be determined. The Fair Market Value of the Shares to be withheld or
delivered shall be determined as of the date that the Tax Obligations are
required to be withheld.
SECTION 14    
LEGAL CONSTRUCTION
14.1    Gender and Number.  Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.
14.2    Severability.  In the event any provision of the Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.
14.3    Requirements of Law.  Shares shall not be issued pursuant to the
exercise of an Award unless the exercise of such Award and the issuance and
delivery of such Shares shall comply with Applicable Laws and shall be further
subject to the approval of counsel for the Company with respect to such
compliance.
14.4    Securities Law Compliance.  With respect to Section 16 Persons,
transactions under this Plan are intended to qualify for the exemption provided
by Rule 16b-3. To the extent any provision of the Plan, Award Agreement or
action by the Committee fails to so comply, it shall be deemed null and void, to
the extent permitted by law and deemed advisable or appropriate by the
Committee.
14.5    Investment Representations.  As a condition to the exercise of an Award,
the Company may require the person exercising such Award to represent and
warrant at the time of any such exercise that the Shares are being purchased
only for investment and without any present intention to sell or distribute such
Shares if, in the opinion of counsel for the Company, such a representation is
required.



--------------------------------------------------------------------------------






14.6    Inability to Obtain Authority.  The Company will not be required to
issue any Shares, cash or other property under the Plan unless all the following
conditions are satisfied: (a) the admission of the Shares or other property to
listing on all stock exchanges on which such class of stock or property then is
listed; (b) the completion of any registration, other qualification or rule
compliance of the Shares under any U.S. state or federal law or under the
rulings or regulations of the Securities and Exchange Commission, the stock
exchange on which Shares of the same class are then listed, or any other
governmental regulatory body, which counsel to the Company, in its absolute
discretion, deems necessary or advisable; (c) the obtaining of any approval or
other clearance from any U.S., state or other governmental agency, which counsel
to the Company, in its absolute discretion, determines to be necessary or
advisable; and (d) the lapse of such reasonable period of time following the
date of grant, vesting and/or exercise as the Company may establish from time to
time for reasons of administrative convenience. If the Committee determines, in
its absolute discretion, that one or more of the preceding conditions will not
be satisfied, the Company automatically will be relieved of any liability with
respect to the failure to issue the Shares, cash or other property as to which
such requisite authority will not have been obtained.


14.7    Governing Law.  The provisions of the Plan and the rights of all persons
claiming thereunder shall be construed, administered, and governed under the
laws of the State of Delaware, excluding any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of the Plan
to the substantive law of another jurisdiction. Unless otherwise provided in the
Award Agreement, recipients of an Award under the Plan are deemed to submit to
the exclusive jurisdiction and venue of the federal or state courts of Texas, to
resolve any and all issues that may arise out of or relate to the Plan or any
related Award Agreement.
14.8    Captions.  Captions are provided herein for convenience only, and shall
not serve as a basis for interpretation or construction of the Plan.



--------------------------------------------------------------------------------








EXECUTION
IN WITNESS WHEREOF, the Company, by its duly authorized officer, has executed
the Plan on the date indicated below.
RACKSPACE HOSTING, INC.
Dated: March 5, 2014        By: /s/ William Alberts
Title: Vice President and Associate General Counsel



